J-A13009-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 MAURICE CORPREW                          :   No. 1730 EDA 2021

                Appeal from the Order Entered July 21, 2021
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0005804-2019


BEFORE: OLSON, J., DUBOW, J., and KING, J.

MEMORANDUM BY OLSON, J.:                               FILED JUNE 16, 2022

      The Commonwealth of Pennsylvania appeals from the order entered on

July 21, 2021, which granted the suppression motion that was filed by Maurice

Corprew (hereinafter “the Defendant”). We vacate and remand.

      The Defendant was arrested and charged with possession of a controlled

substance with the intent to deliver (“PWID”) and simple possession of a

controlled substance. 35 P.S. §§ 780-113(a)(30) and (16); Commonwealth’s

Information, 8/19/19, at 1. Prior to trial, the Defendant moved to suppress

the physical evidence against him because, he argued, the police “did not have

reasonable suspicion or probable cause to stop [him or] to search . . . [his]

black fanny pack,” wherein the police discovered the controlled substances.

See Suppression Hearing, 7/21/21, at 5.

      During the suppression hearing, the Commonwealth presented the

testimony of Philadelphia Police Officer Ancuta Gibson. Officer Gibson testified
J-A13009-22



that, at approximately 1:32 a.m. on May 5, 2019, she was on duty and driving

a marked patrol car when she received a radio call “for a person with a gun

as well as drug sales” occurring at a particular residence along Corral Street,

in Philadelphia. Id. at 7-8 and 18. She testified that the subject portion of

Corral Street “is a high drug and shooting and prostitution area.” Id. at 8.

        As Officer Gibson testified, she arrived at the location one minute later

and observed “people exiting the house.” Id. at 18. She then exited the

patrol car and observed the Defendant leave the house with a black fanny

pack in his hand. Id. at 8-9. She testified that she was approximately five

to ten feet away from the Defendant when she first observed him and that,

although it was dark outside, the area was illuminated by street lighting. Id.

at 9.

        She testified that she observed the Defendant walk “in between two

parked cars. As he was approaching those cars, he leaned down and by the

time he went to go lean down, I heard what sounded to be a metal object

hitting the ground.”     Id.   Officer Gibson testified that she observed the

Defendant “place the bag down . . . in between [the] two cars” and then the

Defendant “started walking the opposite way.” Id. at 9-10 and 19.

        As the officer testified, she believed that the metallic sound she heard

was a gun and thus, after the Defendant began walking away, she “went [to]

detain him for further investigation.” Id. at 10. Further, she testified that,

when she went to detain the Defendant, she “had another officer check the

area where [the Defendant] was and that officer picked up a black bag.” Id.

                                       -2-
J-A13009-22



She testified: “[t]he officer brought the bag to me, at which point we ensured

that there was no gun, and if it was a gun, that it was properly and safely

secure. . . . When we opened the bag, there was immediately several packs

of drugs and a little bit of cash as well.” Id. at 10. Officer Gibson testified

that she recovered “560 clear glass baggies [of] . . . heroin, as well as 197

pink capsules” of cocaine from the Defendant’s bag. Id. at 12.

      At the conclusion of the hearing, the trial court granted the Defendant’s

motion and ordered the suppression of all physical evidence in the case.

Within the trial court’s later-filed opinion, the trial court explained that it

found, as a fact, that the Defendant “walked toward two parked cars, put the

fanny pack down and started to walk away” – and, only after the Defendant

began walking away did Officer Gibson detain the Defendant.        Trial Court

Opinion, 12/3/21, at 2 and 4. According to the trial court, however, there was

insufficient evidence that the Defendant abandoned the fanny pack because

“[t]he Commonwealth failed to elicit any testimony about how far [the

Defendant] walked after placing the bag down.” Id. at 5.

      The Commonwealth filed a timely notice of appeal from the trial court’s

July 21, 2021 interlocutory order and, within the Commonwealth's notice of

appeal, the Commonwealth properly certified that the order “terminates or

substantially handicaps the prosecution.” Commonwealth's Notice of Appeal,




                                     -3-
J-A13009-22



8/18/21, at 1; see also Pa.R.A.P. 311(d).1 The Commonwealth raises one

claim on appeal:

         Did the trial court err in granting [the Defendant’s] motion to
         suppress drugs found in a fanny pack that [the Defendant]
         abandoned by dropping it on a public street between two
         parked cars and then walking away?

The Commonwealth’s Brief at 4.

       “We review a trial court's order suppressing evidence for an abuse of

discretion and our scope of review consists of only the evidence from the

defendant's witnesses [during the suppression hearing,] along with the

Commonwealth's evidence that remains uncontroverted.” Commonwealth

v. Miller, 186 A.3d 448, 450 (Pa. Super. 2018) (quotation marks and citations

omitted).    “Where the [trial] court's factual findings are supported by the

record, we are bound by these findings and may reverse only if the [trial]

court's legal conclusions are erroneous.” Commonwealth v. Palmer, 145

A.3d 170, 173 (Pa. Super. 2016) (quotation marks and citations omitted).


____________________________________________


1 “Certification of pretrial appeals by the Commonwealth [under Pennsylvania
Rule of Appellate Procedure 311(d)] is an exception to the requirement that
appeals may be taken only from final orders.” Commonwealth v. Cosnek,
836 A.2d 871, 873 (Pa. 2003). As our Supreme Court has explained, “[w]hen
a pretrial motion removes evidence from the Commonwealth's case, only the
prosecutor can judge whether that evidence substantially handicaps his ability
to prove every essential element of his case. Additionally, only the prosecutor
can judge whether he can meet his constitutional burden of proving his case
without that evidence.” Id. at 875 (citations omitted). In following, the
Supreme Court has held that the Commonwealth may utilize Rule 311(d) to
immediately appeal “a pretrial ruling [that] results in the suppression,
preclusion or exclusion of Commonwealth evidence.” Id. at 877.


                                           -4-
J-A13009-22



Relatedly, “[i]t is within the suppression court's sole province as factfinder to

pass on the credibility of witnesses and the weight to be given their

testimony.” Commonwealth v. Gallagher, 896 A.2d 583, 585 (Pa. Super.

2006) (quotation marks and citations omitted). However, “we maintain de

novo review over the suppression court's legal conclusions.” Commonwealth

v. Korn, 139 A.3d 249, 253 (Pa. Super. 2016) (quotation marks and citations

omitted).

      “Under the Fourth Amendment, searches and seizures without a warrant

are presumptively unreasonable, subject only to specifically established

exceptions.”   Commonwealth v. Wilmer, 648 Pa. 577, 194 A.3d 564,

567-568 (2018) (quotation marks and citations omitted). “[A]n exception to

the warrant requirement exists when the property seized has been

abandoned.” Commonwealth v. Clark, 746 A.2d 1128, 1133 (Pa. Super.

2000). As our Supreme Court has explained:

        Abandonment is primarily a question of intent, and intent
        may be inferred from words spoken, acts done, and other
        objective facts. All relevant circumstances existing at the
        time of the alleged abandonment should be considered. . . .
        The issue is not abandonment in the strict property-right
        sense, but whether the person prejudiced by the search had
        voluntarily discarded, left behind, or otherwise relinquished
        his interest in the property in question so that he could no
        longer retain a reasonable expectation of privacy with regard
        to it at the time of the search.

Commonwealth v. Shoatz, 366 A.2d 1216, 1220 (Pa. 1976) (quotation

marks and citations omitted). “For a defendant accused of a possessory crime

to prevail in a challenge to the search and seizure which provided the evidence


                                      -5-
J-A13009-22



used against him, he must, as a threshold matter, establish that he has a

legally   cognizable   expectation   of   privacy   in   the   place   invaded.”

Commonwealth v. Pizarro, 723 A.2d 675, 679 (Pa. Super. 1998) (quotation

marks and citations omitted).        “A criminal defendant has no privacy

expectation in property that he has voluntarily abandoned or relinquished.”

Id.

      Here, the trial court found, as a fact, that the Defendant “walked toward

two parked cars, put the fanny pack down and started to walk away” – and,

only after the Defendant began walking away did Officer Gibson detain the

Defendant. Trial Court Opinion, 12/3/21, at 2 and 4. Further, the trial court

found that there was no evidence “about how far [the Defendant] walked after

placing the bag down.” Id. at 5. These factual findings are supported by the

record and, thus, are binding on this Court.

      The trial court also arrived at the legal conclusion that the above facts

were insufficient to establish that the Defendant abandoned the bag. In our

de novo review of this legal determination, we respectfully conclude that the

trial court erred when it held that the facts of this case were insufficient to

establish that the Defendant abandoned the bag.

      Prior to the Defendant’s seizure by the police: the Defendant walked

out of a house at 1:30 a.m.; walked in between two cars that were parked on

a public street; placed his bag on the ground, in a public street, in between

two parked cars, in “a high drug and shooting and prostitution area;” and,

after the Defendant placed the bag on the public street, the Defendant began

                                     -6-
J-A13009-22



walking in the opposite direction. These facts are sufficient to establish that

the Defendant “voluntarily discarded, left behind, or otherwise relinquished

his interest in the [bag] so that he could no longer retain a reasonable

expectation of privacy with regard to it at the time of the search.”2        See

Shoatz, 366 A.2d at 1220. To be sure, by placing the bag on the ground, in

a public street – and, thus, accessible to anyone walking down the street –

the Defendant’s “expectation of privacy in the bag would naturally be

lessened.” See Commonwealth v. Johnson, 636 A.2d 656, 659 (Pa. Super.

1994).    Further, the fact that the Defendant then began walking in the

opposite direction of where he placed the bag “clearly demonstrate[s] that

[the Defendant] attempted to dissociate himself from the property.” See id.

Certainly, this case is on all fours with our prior precedents wherein we

____________________________________________


2 We note that “[a]lthough abandoned property may normally be obtained and
used for evidentiary purposes by the police, such property may not be utilized
where the abandonment is coerced by unlawful police action.”
Commonwealth v. Tillman, 621 A.2d 148, 150 (Pa. Super. 1993) (quotation
marks and citations omitted). In this case, the trial court arrived at the factual
finding that the Defendant “walked toward two parked cars, put the fanny
pack down and started to walk away” – and, only after the Defendant began
walking away did Officer Gibson detain the Defendant. Trial Court Opinion,
12/3/21, at 2 and 4. As noted above, these factual findings are supported by
the record and are binding on this Court. Further, there is no evidence that
the police coerced the Defendant into abandoning the bag that contained the
controlled substances. In particular, there is no evidence that, prior to the
abandonment, the police approached the Defendant specifically, spoke to the
Defendant, activated their lights, or acted in a coercive manner toward the
Defendant. Indeed, the evidence demonstrates that the Defendant was
merely one of a number of individuals who exited the house and that, when
the Defendant abandoned the bag, the police were merely observing the
events. See id. at 9-10 and 19.


                                           -7-
J-A13009-22



determined     that   the   facts   established   abandonment.   See,    e.g.,

Commonwealth v. Byrd, 987 A.2d 786 (Pa. Super. 2009) (holding that the

defendant “abandoned the handgun when he discarded it under [an] SUV,

which was parked on a public street, and then began to walk away from the

scene”); Commonwealth v. Clark, 746 A.2d 1128, 1134 (Pa. Super. 2000)

(holding: “[the defendant’s] decision to hide the seized drugs in public areas

establishes that he effectively abandoned any reasonable expectation of

privacy in them”); Commonwealth v. Johnson, 636 A.2d 656 (Pa. Super.

1994) (holding that the defendant abandoned his bag when he ”placed the

bag in a tree which was in a public park . . . and, therefore, accessible to

anyone frequenting the park[, and the defendant] . . . stood 10-12 feet away

from the tree and approached the bag only to show potential customers what

he had to sell”); Commonwealth v. Tillman, 621 A.2d 148 (Pa. Super. 1993)

(holding that the defendant abandoned a bag, where the police observed “the

defendant drop a container to the ground . . . [and] began to walk away”).

      We thus vacate the trial court’s order and remand for further

proceedings.

      Order vacated. Case remanded. Jurisdiction relinquished.




                                       -8-
J-A13009-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/16/2022




                          -9-